06/24/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0487



                                 No. DA 19-0487


MARKUS HENDRIK KAARMA,

             Plaintiff and Appellant,

      v.

STATE OF MONTANA,

             Respondent and Appellee.


                                        ORDER


      Upon consideration of Appellee’s motion for an 60-day extension of time,

and good cause appearing therefor,

      IS IT HEREBY ORDERED that Appellee is granted an extension of time to

and including September 4, 2020, within which to prepare, serve, and file its

response brief.




JK                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              June 24 2020